      Case 4:19-cv-00571-DCB Document 59 Filed 10/21/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   David M Morgan,                                   No. CV-19-00571-TUC-DCB
10                  Plaintiff,                         ORDER
11   v.
12   Cochise County Board of Supervisors, et al.,
13                  Defendants.
14
            On December 6, 2019, the Plaintiff filed a civil rights claim under 42 U.S.C. § 1983
15
     against Defendants. Plaintiff proceeded in forma pauperis. On September 17, 2020, this
16
     Court granted Defendants’ Motion to Dismiss and entered Judgment against the Plaintiff.
17
            He has filed an appeal and seeks to proceed on appeal in forma pauperis. The Ninth
18
     Circuit Court of Appeals has referred the matter to this Court for the limited purpose of
19
     determining whether it is taken in good faith. See 28 U.S.C. 1915(a)(3). Because Plaintiff
20
     was granted in forma pauperis status here, he may proceed on appeal in forma pauperis
21
     automatically, unless this Court finds the appeal is not taken in good faith. See 28 U.S.C.
22
     1915(a)(3) and FRAP 24(a).
23
            In the absence of some evident improper motive, good faith is shown by the
24
     presentation of any issue which is not plainly frivolous. Gilbert v. United States, 278 F.2d
25
     61, 62 (9th Cir. 1960) (quoting Ellis v. United States, 356 U.S. 674, 674 (1958). “An appeal
26
     not taken in ‘good faith,’ as described in § 1915(a), is not the same as substantive
27
     frivolousness because bad faith imports a consciousness of frivolity as distinct from
28
       Case 4:19-cv-00571-DCB Document 59 Filed 10/21/20 Page 2 of 2



 1   frivolity, ‘simpliciter.’” Jaffe v. United States, 246 F.2d 760, 761 (2d Cir. 1957) (Hand, J.).
 2   Plaintiff’s claims were not plainly frivolous.
 3          Accordingly,
 4          IT IS ORDERED that after a review of the case, the Court finds the appeal has
 5   been taken in good faith.
 6          IT IS FURTHER ORDERED that the Clerk of the Court shall send a copy of this
 7   Order to the Ninth Circuit Court of Appeals.
 8          Dated this 21st day of October, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
